OPINION
PER CURIAM
Plaintiff in error Huddell was convicted under an indictment containing two counts. The first count was under the arson statute and the second count was under the statute providing a penalty for burning with intent to defraud an insurance company.
While there are several questions of error presented, the main question urged is that the verdict and judgment is against the weight of the evidence. The court has read Ihe evidence presented by the bill of exceptions and are of the opinion that there is no evidence to prove the charge of arson under the statute. No house or building was burned. The house belonged to another party, and Huddell was a tenant occupying the house as such. The firemen who discovered and extinguished the fire found that it was confined to some pieces of personal property belonging to Huddell. The facts, therefore, do not bring the case within the arson section. The verdict and judgment as to the first count of the indictment is reversed and the plaintiff discharged,
*73The court finds that the jury was justified. in finding Huddell guilty under the second count of the indictment and as to the conviction under that count the-judgment is affirmed. Since the sentence adjudged against Huddell was based on guilt under both counts, the sentence will be set aside and the cause remanded to the Common Pleas Court for a re-sentence of defendant under the conviction on the second count of the indictment. We find no other prejudicial error in the case.
Both parties may have an exception.
RICHARDS, HAMILTON and ROSS, JJ, concur.